Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 1, 2018

                                    No. 04-17-00232-CV

                                   Thomas Ritter HELM,
                                        Appellant

                                              v.

                                  Lisa Lorraine HAUSER,
                                         Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-16709
                         Honorable Martha Tanner, Judge Presiding


                                       ORDER

       After his motion for rehearing was denied, Appellant timely filed a motion for en banc
reconsideration.  Three days later, Appellant filed an amended motion for en banc
reconsideration.
       Appellant’s amended motion for en banc reconsideration exceeds the maximum length
for a motion for rehearing: the limit is 4,500 words; the certificate of compliance states the
motion contains 8,451 words. See TEX. R. APP. P. 9.4(i)(2)(D); see also id. R. 9.4(i)(1)
(“Contents Included and Excluded”).
        We STRIKE Appellant’s motion for en banc reconsideration. If Appellant wishes to file
a second amended motion, we ORDER Appellant to file the motion within TEN DAYS of the
date of this order. The second amended motion must fully comply with the applicable rules.
See, e.g., id. R. 9.4, 9.5, 49.7.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court